                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY BUSH, Individually and as                       : CIVIL ACTION
Daughter, Next Friend and Trustee                    :
of Genevieve Bush                                    :
                                                     :
      v.                                             :
                                                     :
JUDGE KATHERINE B. L. PLATT                          : No. 19-4414

                                          MEMORANDUM

Savage, J.                                                            November 18, 2019

      Petitioner Mary Bush seeks a writ of habeas corpus under 28 U.S.C. § 2241 on

behalf of herself and her elderly mother, Genevieve Bush. The petitioner contends that

Judge Katherine B.L. Platt has personally harassed and targeted her for the last ten years

and has allowed Genevieve to suffer neglect and abuse at her nursing facility. The

petitioner seeks to end her harassment and terminate her mother’s guardianship

arrangement.

      Because the petitioner is not in custody, she is not entitled to habeas relief. The

petitioner, as a non-attorney, cannot proceed with this action on behalf of Genevieve. The

defendant is also protected by judicial immunity. Therefore, we shall deny the petition.

                                            Background

      According to the petition, Genevieve Bush is an elderly resident of a nursing

facility.1 She is incapacitated and unable to act on her own behalf.2 Judge Katherine B.L.

Platt of the Pennsylvania Court of Common Pleas for Chester County appointed a



      1   Pet. for Habeas Corpus at 6 (ECF No. 1).
      2   Id. at 11.


                                                     1
guardian for Genevieve.3 The petitioner contends that Judge Platt’s guardianship decision

has caused Genevieve to suffer neglect, abuse, and improper medical care and

treatment.4 She claims the guardianship is “fraudulent” and “was created and used by

Judge Katherine B L Platt in great conflict to bring in revenue to her county and pay

attached court allies tens of thousands of dollars.”5

       The petitioner alleges that Judge Platt’s actions have prevented her from seeing

her mother or having any relationship with her since 2016.6 She claims that she is only

able to visit her mother once a month for an hour at the “Chester County Pa government

building with an Adult Protective Services supervisor and with a deputy with a gun.”7 She

contends that Judge Platt has “maliciously incit[ed] public hatred towards Petitioner that

has resulted in physical attacks, injury, further identity thefts, financial destitution, and

irreparable harm.”8 She claims that Judge Platt has harassed her through “sanctions,”

“unlawful taking of property,” and “threat of more legal sanctions.”9 She alleges she was

the victim of “a ten-year targeting by court officials and their allies” in retaliation for her

attempts to obtain justice for her mother.10 She argues that Judge Platt acted “beyond the




       3   Id. at 13.
       4   Id. at 3.

       5   Id. at 23.

       6   Id. at 18.
       7   Id. at 3.

       8   Id. at 4.

       9   Id.
       10   Id. at 44.


                                              2
course and scope of her employment and jurisdiction,” “outside and under the color of

state and federal law,” and “in and out of court.”11

       The petitioner seeks a writ of habeas corpus for herself and her mother to “free”

them from “this travesty of a fraudulent guardianship.”12 Specifically, the petitioner seeks

immediate relief for herself from Judge Platt’s “unlawful ongoing detention, obstructions,

targeting, [and] personal attacks.”13 She seeks immediate relief for her mother from her

“unlawful isolation and confinement.”14

                                 Subject Matter Jurisdiction

       To be eligible for a writ of habeas corpus under 28 U.S.C. § 2241, a petitioner must

be “in custody.” Jones v. Cunningham, 371 U.S. 374-75 (1963). The “custody requirement

is jurisdictional.” Gutierrez v. Gonzales, 125 F. App’x. 406, 412 (3d Cir. 2005) (per curiam)

(citing Maleng v. Cook, 490 U.S. 488, 490 (1989)). See also United States ex rel. Dessus

v. Pennsylvania, 452 F.2d 557, 560 (3d Cir. 1971) (“[C]ustody is the passport to federal

habeas corpus jurisdiction.”). However, “the use of habeas corpus has not been restricted

to situations in which the applicant is in actual, physical custody.” Jones, 371 U.S. at 375.

“History, usage, and precedent can leave no doubt that, besides physical imprisonment,

there are other restraints on a man’s liberty, restraints not shared by the public generally,

which have been thought sufficient in the English-speaking world to support the issuance

of habeas corpus.” Id. at 376.



       11   Id. at 13, 43.

       12   Id. at 44.

       13   Id. at 5.
       14   Id.


                                             3
       The petitioner does not allege that she is in the defendant’s custody, making her

eligible for habeas relief. She does not cite any of the grounds for § 2241. She does not

claim she is serving any aspect of a sentence, such as incarceration, probation, or parole.

Nor does she claim she has been charged with a crime and is awaiting trial. While the

petitioner mentions an “ongoing detention” and “imprisonment” in reference to herself and

her mother,15 there are no allegations suggesting that the petitioner’s liberty is being

restrained in any way. Her allegations of harassment and targeted attacks do not qualify

as being “in custody.” See Caterbone v. United States President Donald Trump, No. CV

17-4000, 2017 WL 4404307, at *5 (E.D. Pa. Oct. 4, 2017) (quoting Jones, 371 U.S. at

376) (dismissing § 2241 petition without prejudice where petitioner alleged government

agencies restricted his movement through harassment, mind control, and surveillance

because “the purported restraints are not the types of restraints that have ‘been thought

sufficient in the English-speaking world to support the issuance of habeas corpus’”).

Therefore, we lack subject matter jurisdiction to consider the petition as to Mary Bush.

                                  “Next Friend” Standing

       The petitioner purports to bring this petition on her mother’s behalf under “next

friend” status. “A ‘next friend’ is one who pursues an action on behalf of the real party in

interest, when that person cannot appear on her own behalf for some legitimately

recognized reason ‘such as inaccessibility, mental incompetence, or other disability.’”

Bush v. Goodall, 732 F. App’x 135, 137 (3d Cir. 2018) (per curiam) (quoting Whitmore v.

Arkansas, 495 U.S. 149, 163 (1990)). “Next friend” standing is proper where the “next

friend” has a significant relationship with the real party in interest and is “‘truly dedicated



       15   See, e.g., id.

                                              4
to the best interests of the person on whose behalf [s]he seeks to litigate.’” Id. (quoting

Whitmore, 495 U.S. at 163-4 (citations omitted)).

       Although the petitioner may have a significant relationship with her mother and

may be dedicated to her best interests, she cannot proceed with this action on her

mother’s behalf. Genevieve’s court-appointed guardian is the proper person to sue or

defend on her behalf. Fed. R. Civ. P. 17(c)(1). The petitioner is not Genevieve’s court-

appointed guardian. Nor is the petitioner an attorney, and “it is not in the interest of elderly

incapacitated persons that they be represented by non-attorneys.” Bush, 732 F. App’x at

138. The petitioner, with an attorney, may represent Genevieve if she is duly appointed

as her guardian or representative by the state court.

                                     Judicial Immunity

       Even if the petitioner established federal subject matter jurisdiction and “next

friend” standing, we must dismiss the petition because Judge Platt is protected by judicial

immunity. Judges enjoy absolute immunity for judicial acts performed in cases over which

they have jurisdiction. Gallas v. Supreme Court of Pa., 211 F.3d 760, 768–69 (3d Cir.

2000); Feingold v. Hill, 521 A.2d 33, 36–37 (Pa. Super. Ct. 1987). Even legal or factual

error, personal malice, or the performance of an act in excess of jurisdiction will not

remove the cloak of judicial immunity. Gallas, 211 F.3d at 769; Feingold, 521 A.2d at 36.

       Only when a judge performs a non-judicial act or acts in a “clear absence of all

jurisdiction” is the protection of judicial immunity lost. Gallas, 211 F.3d at 769 (citations

omitted); Feingold, 521 A.2d at 36. Evaluating whether a judge has acted in the clear

absence of all jurisdiction focuses on the nature of the act and the expectations of the

parties. Stump v. Sparkman, 435 U.S. 349, 362 (1978). Judicial acts are distinguished



                                               5
from mere administrative acts. Gallas, 211 F.3d at 769–70 (citing Forrester v. White, 484

U.S. 219, 227 (1988)).

       The petitioner has not alleged any facts showing that Judge Platt either performed

a non-judicial act or acted without jurisdiction. Judge Platt’s appointment of a guardian for

Genevieve was a judicial act. While the petitioner claims Judge Platt acted outside of

court, beyond the scope of her jurisdiction, she alleges no facts describing these actions.

Rather, all of the actions the petitioner alleges in her complaint appear to have occurred

during judicial proceedings. Furthermore, Judge Platt had the authority to issue the

guardianship order and was engaged in normal court business in her judicial capacity

when she issued it. Stump, 435 U.S. at 362-63; Feingold, 521 A.2d at 37. Consequently,

she had jurisdiction. See Pierson v. Ray, 386 U.S. 547, 553-54 (1967). Therefore, Judge

Platt is immune from suit.

                                        Conclusion

       The petitioner alleges no facts demonstrating that she meets the “in custody”

requirement of § 2241. She similarly cannot satisfy the requirements for “next friend”

standing to bring a § 2241 petition on behalf of her incapacitated mother. Even if the

petitioner could satisfy these requirements, the defendant is immune from suit. Therefore,

we shall dismiss the petition for a writ of habeas corpus.




                                             6
